DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 1/11/2022.
Claims 1-20 are pending. Claims 1 and 13 are independent.
The previous rejection of claims 1-20 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theodore et al. (US2018/0260378) in view of Daly (US2014/0164255).

In regards to claim 1, Theodore et al. substantially discloses a method of managing document negotiation within an online document system, comprising: 
accessing, by the online document system, a document collaboratively created by at least a first entity and a second entity, the document comprising a plurality of document clauses (Theodore et al. Fig. 1 para[0065], accesses document creation platform 106 to access document created by first entity (team A) and a second entity (team B)); 
identifying, by the online document system, from the plurality of document clauses a first set of document clauses that the first entity and second entity have edited and agreed upon, a second set of document clauses that the first entity and the second entity have edited but not yet agreed upon, and a fourth set of document clauses that the first entity and the second entity have not edited and not yet agreed upon (Theodore et al. para[0112], identifies agreement and edit status of clauses);
generating, by the online document system, a document interface displaying the document, each document clause of the document displayed with an indication indicating whether the document clause is included in the first set, the second set, the third set, or the fourth set of document clauses(Theodore et al. fig. 6 para[0112]-[0113], generate color coding based on agreement and edit status); and 
modifying, by the online document system, the document interface to include a list of a subset of document clauses that have not been agreed upon by the first entity and the second entity, the subset of document clauses including the second set of document clauses and the fourth set of document clauses (Theodore et al. fig. 9-29, para[0048], displays selected subset of document clauses).  
Theodore et al does not explicitly disclose a third set of document clauses that the first entity and the second entity have not edited but have agreed upon, and a fourth set of document clauses that the first entity and the second entity have not edited and not yet agreed upon;
generating, by the online document system, a document interface displaying the document, each document clause of the document displayed with an indication indicating whether the document clause is included in the first set, the second set, the third set, or the fourth set of document clauses, the indications for each set being visually distinguished from one another.
However Daly et al. substantially discloses a third set of document clauses that the first entity and the second entity have not edited but have agreed upon, and a fourth set of document clauses that the first entity and the second entity have not edited and not yet agreed upon (Daly et al. fig.4 para[0069], set clause can be edited (negotiated) or unedited (non-negotiable), for users to accept or reject);
generating, by the online document system, a document interface displaying the document, each document clause of the document displayed with an indication indicating whether the document clause is included in the first set, the second set, the third set, or the fourth set of document clauses, the indications for each set being visually distinguished from one another (Daly et al. para[0103]-[0104], highlights in different colors to indicate if clause has been approved or changed)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the highlighting method of Theodore et al. with the negotiation tracking method of Daly et al. in order to track negotiations and counteroffers in the process of creating a binding agreement (Daly et al. para[0017]).

In regards to claim 2, Theodore et al. as modified by Daly et al. substantially discloses the method of claim 1, wherein identifying the first set of document clauses that the first entity and second entity have edited and agreed upon comprises: 
accessing, by the online document system, a version history of a first clause and a set of sign offs accepting the first clause comprising a sign off from each of the first entity and the second entity  (Theodore et al. para[0094]); 
determining that the first clause has been agreed on based on the set of sign offs associated with the first clause (Theodore et al. para[0114]); 
determining, based on the version history of the first clause, that the first clause has been edited (Theodore et al. para[0114]); and 
responsive to determining that the first clause is agreed on and that the first clause has been edited, assigning the first clause to the first set of document clauses (Theodore et al. para[0114]).  

In regards to claim 3, Theodore et al. as modified by Daly et al. substantially discloses the method of claim 1, wherein identifying the second set of document clauses that the first entity and the second entity have edited but not yet agreed upon comprises: 
accessing, by the online document system, a version history of a second clause and a set of sign offs accepting the second clause (Theodore et al. para[0094]); 
determining that the second clause has not been agreed on based on the set of sign offs not including a sign off from at least one of the first entity and the second entity (Theodore et al. para[0114]); 
determining, based on the version history of the second clause, that the second clause has been edited (Theodore et al. para[0114]); and 
responsive to determining that the second clause is not agreed on and that the second clause has been edited, assigning the first clause to the second set of document clauses (Theodore et al. para[0114]).  

In regards to claim 4, Theodore et al. as modified by Daly et al. substantially discloses the method of claim 1, wherein identifying the third set of document clauses that the first entity and the second entity have not edited but have agreed upon comprises: 
accessing, by the online document system, a version history of a third clause and a set of sign offs accepting the third clause comprising a sign off from each of the first entity and the second entity (Theodore et al. para[0094]); 
determining that the third clause has been agreed on based on the set of sign offs associated with the third clause (Theodore et al. para[0114]); 
determining, based on the version history of the first clause, that the third clause has not been edited (Theodore et al. para[0020]); and 
responsive to determining that the third clause is agreed on and that the third clause has not been edited, assigning the third clause to the third set of document clauses (Theodore et al. para[0114]).  

In regards to claim 5, Theodore et al. as modified by Daly et al. substantially discloses the method of claim 1, wherein identifying the fourth set of document clauses that the first entity and the second entity have not edited and not yet agreed upon comprises: 
accessing, by the online document system, a version history of a fourth clause and a set of sign offs accepting the fourth clause (Theodore et al. para[0094]); 
determining that the fourth clause has not been agreed on based on the set of sign offs not including a sign off from at least one of the first entity and second entity (Theodore et al. para[0114]); 
determining, based on the version history of the fourth clause, that the third clause has not been edited (Theodore et al. para[0020]); and 
responsive to determining that the fourth clause is not agreed on and that the fourth clause has not been edited, assigning the first clause to the fourth set of document clauses (Theodore et al. para[0020]).  

In regards to claim 6, Theodore et al. as modified by Daly et al. substantially discloses the method of claim 1, wherein an indication indicating whether the document clause is included in the first set, the second set, the third set, or the fourth set of document clauses comprises one or more of: highlighting or a background effect applied to content of the document clause, text color changes, one or more icons or margin identifiers, and text boxes or bubbles identifying the status of the document clause (Theodore et al. para[0086]).  

In regards to claim 7, Theodore et al. as modified by Daly et al. substantially discloses the method of claim 1, wherein the list of a subset of document clauses that have not been agreed upon by the first entity and the second entity is ordered based on a number of sign offs associated with each clause of the subset of document clauses (Theodore et al. para[0114]).  

In regards to claim 8, Theodore et al. as modified by Daly et al. substantially discloses the method of claim 1, wherein the list of a subset of document clauses that have not been agreed upon by the first entity and the second entity is ordered based on the ability of a viewing user of the document interface to interact with each clause of the subset of document clauses and wherein one or more document clauses in the list of the subset of document clauses comprises an action item performable by the viewing user (Theodore et al. fig. 9-29 para[0105]).  

In regards to claim 9, Theodore et al. as modified by Daly et al. substantially discloses the method of claim 8, wherein an action item instructs the viewing user to sign off on a first clause of the subset of document clauses (Theodore et al. fig. 9-29 para[0105]).  

In regards to claim 10, Theodore et al. as modified by Daly et al. substantially discloses the method of claim 8, wherein an action item instructs the viewing user to approve one or more edits to a first clause of the subset of document clauses (Theodore et al. fig. 9-29 para[0105]).  

In regards to claim 11, Theodore et al. as modified by Daly et al. substantially discloses the method of claim 1, wherein a document clause in the list of a subset of document clauses comprises additional information comprising one or more of: an amount of time since an edit has been made to the clause, a number of edits made to the clause, an identifier of a user who made the most recent edits to the clause, and an identity of a user able to sign off on the clause (Theodore et al. para[0103]).  

In regards to claim 12, Theodore et al. as modified by Daly et al. substantially discloses the method of claim 1, further comprising: 
receiving, by the online document system, a sign off on a first clause of the subset of document clauses (Theodore para[0101]); 
identifying, by the online document system based on the sign off, that the first clause now belongs to the first set of document clauses or the second set of document clauses (Theodore para[0088]); 
updating, by the online document system, the document interface displaying the document based on identifying the first clause as belonging to the first set of document clauses or the second set of document clauses (Theodore para[0103]); and 
removing, based on the identifying, the first clause from the list of a subset of document clauses (Theodore para[0102]).  

Claims 13-20 recite substantially similar limitations to claims 1-6, 8, and 11. Thus claims 13-20 are rejected along the same rationale as claims 1-6, 8, and 11.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply the current rejection.

Conclusion                                                                                                                                   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178